DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 10, 2022.  In virtue of this amendment:
Claims 2 and 4 are cancelled; and thus,
Claims 1 and 3 are now pending in the instant application.
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A plasma processing method performed in a plasma processing apparatus … “a process of discharging gases and particles in the internal space using the exhaust device, after the process of adjusting the phase is performed and in a state in which supply of the high-frequency power is stopped, wherein, in the process of adjusting the phase, the phase of the voltage of the lower electrode is relatively adjusted with respect to the phase of the voltage of the upper electrode by the phase adjustment circuit, such that the sheath has a thickness of 1.246 times or more of a thickness of the sheath during the process of performing the plasma treatment and before the process of adjusting the phase”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claim 3 is allowed as being dependent on claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Hoffman et al. – US 9,593,411
Prior art Cho et al. – US 9,136,094
Prior art Kaji et al. – US 2005/0082006
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 12, 2022